DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 and 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demia (FR 3 033 032).
As to claim 1, Demia discloses a fitting assembly for connection to a flexible duct, the fitting assembly comprising:  a ferrule (10) extending from the fitting (11 or 15), the ferrule comprising: a first end (10b) configured for insertion into an open end of the flexible duct; a second end (10a) adjacent to the fitting; a sidewall (10c) extending between the first end and the second end, the sidewall defining a minor diameter (at 10b) adjacent the first end and a major diameter (at left end of 10c) spaced apart from the minor diameter; and a ferrule thread (14) extending radially outward from the sidewall, wherein the minor diameter is less than or equal to an inner diameter of the flexible duct with the flexible duct in an untensioned state, and wherein the major diameter is greater than the inner diameter of the flexible duct with the flexible duct fully elongated.
As to the recitation “wherein the minor diameter is less than or equal to an inner diameter of the flexible duct with the flexible duct in an untensioned state, and wherein the major diameter is greater than the inner diameter of the flexible duct with the flexible duct fully elongated”, as the claim is directed to a fitting assembly for connection to a flexible duct, the flexible duct is only functionally claimed and is not part of the claimed invention, the fitting assembly.  Accordingly, the foregoing recitation is met so long as the ferrule has a minor diameter (that is less than or equal to an inner diameter of a given flexible duct in an untensioned state), and so long as the ferrule has a major diameter (that is greater than the inner diameter of the given flexible duct with the flexible duct fully elongated).  

As to claim 2, Demia discloses a fitting assembly according to claim 1, wherein the ferrule is removeably connected to the fitting (11).  

As to claim 3, Demia discloses a fitting assembly according to claim 1, wherein the ferrule is integrally formed with the fitting (15).

As to claim 4, Demia discloses a fitting assembly according to claim 1, wherein a taper of the sidewall of the ferrule is configured to stretch a sheet material of the flexible duct as the ferrule is threaded into the flexible duct.

As to claim 5, Demia discloses a fitting assembly according to claim 1, wherein a pitch of the ferrule thread is less than or equal to a pitch of a helix structure of the flexible duct with the flexible duct fully elongated.
As the duct is not part of the claimed invention, the claim is met by the ferrule thread having a pitch (that is less than or equal to a pitch of a helix structure of the given flexible duct with the flexible duct fully elongated). 

As to claim 6, Demia discloses a fitting assembly according to claim 1, wherein an outer diameter of the ferrule thread is larger than an inner diameter of a helix structure of the flexible duct when a pitch of the ferrule thread is equal to a pitch of the helix structure.
As the duct is not part of the claimed invention, the claim is met by the ferrule thread having an outer diameter (that is larger than an inner diameter of a helix structure of the given flexible duct when a pitch of the ferrule thread is equal to a pitch of the helix structure). 

As to claim 7, Demia discloses a fitting assembly according to claim 1, wherein the length of the sidewall between the major diameter and the minor diameter is sufficient for the ferrule to engage at least one revolution of a helix structure of the flexible duct.
As the duct is not part of the claimed invention, the claim is met by the sidewall between the major diameter and minor diameter having a length (that is sufficient for the ferrule to engage at least one revolution of a helix structure of the flexible duct). 
As to claim 8, Demia discloses a fitting assembly according to claim 1, wherein the connection between the fitting (15) and the ferrule is substantially air tight without application of a sealant material.

As to claim 9, Demia discloses a fitting assembly according to claim 1, further comprising a gasket or sealant material disposed at an interface of the fitting and the ferrule (see pg. 4, ll. 140-142).

As to claim 10, Demia discloses a fitting assembly according to claim 1, wherein the ferrule thread comprises at least one full revolution around the sidewall of the ferrule (Fig. 3).

As to claim 11, Demia discloses a fitting assembly according to claim 1, wherein the ferrule is rotatable (pg. 3, ll. 113-115).

As to claim 12, Demia discloses a fitting assembly according to claim 11, wherein the ferrule is continuously rotatable relative to the fitting (Fig. 3).  

As to claim 15, Demia discloses a fitting assembly according to claim 1, wherein the fitting comprises at least one of an elbow, a tee, a wye, a manifold takeoff, a coupling, a terminal boot, a cap, a plug, a union, and a flange (15).

As to claim 16, Demia discloses a ferrule (10) for connecting to a flexible duct, the ferrule comprising: a first end (10b) configured for insertion into an open end of the flexible duct; a second end (as at 10a/10d) configured for removeable connection to a fitting; a sidewall (10c) extending between the first end and the second end, the sidewall defining a minor diameter adjacent the first end and a major diameter spaced apart from the minor diameter (Fig. 3); and a ferrule thread (14) extending radially outward from the sidewall, wherein the minor diameter is less than or equal to an inner diameter of the flexible duct with the flexible duct fully elongated, and wherein the major diameter is greater than the inner diameter of the flexible duct with the flexible duct fully elongated.
As to the recitation “wherein the minor diameter is less than or equal to an inner diameter of the flexible duct with the flexible duct in an untensioned state, and wherein the major diameter is greater than the inner diameter of the flexible duct with the flexible duct fully elongated”, as the claim is directed to a fitting assembly for connection to a flexible duct, the flexible duct is only functionally claimed and is not part of the claimed invention, the fitting assembly.  Accordingly, the foregoing recitation is met so long as the ferrule has a minor diameter (that is less than or equal to an inner diameter of a given flexible duct in an untensioned state), and so long as the ferrule has a major diameter (that is greater than the inner diameter of the given flexible duct with the flexible duct fully elongated).  

As to claim 17, Demia discloses the ferrule according to claim 16, wherein a taper of the sidewall is configured to stretch a sheet material of the flexible duct as the ferrule is threaded into the flexible duct.

As to claim 18, Demia discloses a ferrule according to claim 16, wherein a pitch of the ferrule thread is less than a pitch of a helix structure of the flexible duct with the flexible duct fully elongated.
As the duct is not part of the claimed invention, the claim is met by the ferrule thread having a pitch (that is less than or equal to a pitch of a helix structure of the given flexible duct with the flexible duct fully elongated). 

As to claim 19, Demia discloses a ferrule according to claim 16, wherein an outer diameter of the ferrule thread is larger than an inner diameter of a helix structure of the flexible duct when a pitch of the ferrule thread is equal to a pitch of the helix structure.
As the duct is not part of the claimed invention, the claim is met by the ferrule thread having an outer diameter (that is larger than an inner diameter of a helix structure of the given flexible duct when a pitch of the ferrule thread is equal to a pitch of the helix structure). 

As to claim 20, Demia discloses a ferrule according to claim 16, wherein the length of the sidewall between the major diameter and the minor diameter is sufficient for the ferrule to engage at least one revolution of a helix structure of the flexible duct.
As the duct is not part of the claimed invention, the claim is met by the sidewall between the major diameter and minor diameter having a length (that is sufficient for the ferrule to engage at least one revolution of a helix structure of the flexible duct). 

As to claim 21, Demia discloses a ferrule according to claim 16, wherein the ferrule thread comprises at least one full revolution around the sidewall (Fig. 3).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demia in view of Mullen, Jr. (US 6,585,297).
As to claim 13, Demia discloses a fitting assembly according to claim 1, except that one of the fitting and the ferrule defines a groove, and wherein another of the fitting and the ferrule comprises at least one deflectable tab configured to engage the groove to removeably connect the fitting to the ferrule.  
However, Mullen, Jr. teaches a similar connector comprising a ferrule (14) that includes an aperture engaging means (16) with a deflectable tab (38, 40) to engage a groove on a fitting on another device.
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Demia such that the ferrule includes a deflectable tab that engages with a groove on a fitting, as taught by Mullen, Jr. so as to removably connect the ferrule to the fitting.
As to claim 14, Demia in view of Mullen, Jr. discloses a fitting assembly according to claim 13, wherein at least one deflectable tab comprises a projection configured to snap into the groove.

As to claim 22, Demia discloses a ferrule according to claim 16, except for further comprising at least one of: at least one deflectable tab configured to engage a groove of the fitting; and a groove configured to receive at least one deflectable tab of the fitting.
However, Mullen, Jr. teaches a similar connector comprising a ferrule (14) that includes an aperture engaging means (16) with a deflectable tab (38, 40) to engage a groove on a fitting on another device.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Demia such that the ferrule includes a deflectable tab that engages with a groove on a fitting, as taught by Mullen, Jr. so as to removably connect the ferrule to the fitting.

Claims 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busse (US 3,393,267) in view of Demia.
As to claim 23, Busse discloses a ductwork assembly comprising:  a duct (H) having a helix structure and a flexible sheet material surrounding the helix structure (Figs. 2 and 3); a ferrule (B) comprising: a first end and a second end (20); a sidewall extending between the first end and the second end (Figs. 1 and 3); and a ferrule thread (interrupted thread 24) extending radially outward from the sidewall, and wherein the helix structure of the duct is threaded over the ferrule thread such that the flexible sheet material of the duct is stretched radially outward by the sidewall of the ferrule (see col. 2, l. 65 - col. 3, l. 43).
Busse fails to teach that the sidewall defining a minor diameter adjacent the first end and a major diameter spaced apart from the minor diameter, wherein the minor diameter is less than or equal to an inner diameter of the duct with the flexible duct fully elongated, wherein the major diameter is greater than the inner diameter of the duct with the flexible duct fully elongated.
However, Demia teaches a similar connector having a ferrule with a sidewall defining a minor diameter adjacent the first end and a major diameter spaced apart from the minor diameter, wherein the minor diameter is less than or equal to an inner diameter of the duct.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Busse’s ferrule such that it is tapered from a base end to a distal end, as taught by Demia, in order to facilitate insertion of the ferrule into the duct.

As to claim 24, Busse in view of Demia discloses a ductwork assembly according to claim 23, further comprising: a fitting (22) integrally formed with the second end of the ferrule.

As to claim 25, Busse discloses a method of assembling ductwork comprising: providing a duct (H) having a helix structure and a flexible sheet material surrounding the helix structure (Figs. 2 and 3); providing a ferrule (B) having a sidewall extending between a first end and a second end (Figs. 1 and 3), and a ferrule thread (interrupted thread 24) extending radially outward from the sidewall; and threading the helix structure of the duct over the ferrule thread such that the flexible sheet material of the duct is stretched radially outward by the sidewall of the ferrule (see col. 2, l. 65 - col. 3, l. 43).
Busse fails to teach that the sidewall defining a minor diameter adjacent the first end and a major diameter spaced apart from the minor diameter, wherein the minor diameter is less than or equal to an inner diameter of the duct and wherein the major diameter is greater than the inner diameter of the duct.
However, Demia teaches a similar connector having a ferrule with a sidewall defining a minor diameter adjacent the first end and a major diameter spaced apart from the minor diameter, wherein the minor diameter is less than or equal to an inner diameter of the duct.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Busse’s ferrule such that it is tapered from a base end to a distal end, as taught by Demia, in order to facilitate insertion of the ferrule into the duct.

As to claim 26, Busse in view of Demia discloses a method according to claim 25, further comprising: connecting a fitting (22, Busse) to the second end of the ferrule.

As to claim 27, Busse in view of Demia discloses a method according to claim 25, wherein threading the helix structure of the duct over the ferrule shortens a pitch of the helix structure (see Busse, col. 2, l. 65 - col. 3, l. 43).

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horton et al, Brooks and Law et al each discloses connectors comprising ferrules having connecting means at each end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679